DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4, 6, 10 of U.S. Patent No. 11,310,520 B2 in view of Ikai et al.,( U.S. Pub. No.2019/0045218 A1); see below for at least the claim analysis made for claims 1, 3-5.
As per claim 1, Chuang teaches a method of video coding performed by a video encoder or a video decoder that utilizes an Inter coding tool, the method comprising (claim 1, col. 12 lines 11-14); receiving input data related to a current block in a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block at a video decoder side (claim 1, col 12 lines 15-19); determining one or more MVs (motion vectors) associated with a target Inter coding tool for the current block at the video encoder side or at the video decoder side (claim 1, col. 12 lines 19-21); applying a same conversion process to said one or more MVs to generate one or more converted MVs at the video encoder side or at the video decoder side when the target Inter coding tool belongs to at least two tools of a group (claim 1, col. 12 lines 22-26), wherein the group comprises at least one of inherited affine Merge candidate derivation and affine sub-block MV derivation (claim 1, col. 12 lines 26-28), wherein the same process comprises a specific rounding process (claim 2, col. 12 lines 43-44), and encoding the current block or motion information of the current block using said one or more converted MVs at the video encoder side or decoding the current block or the motion information of the current block using said one or more converted MVs at the video decoder side (claim 1, col. 12 lines 37-41). Chuang does not explicitly disclose wherein the specific rounding process rounds magnitude part of a positive value and magnitude part of a negative value in a same way. 
However, Ikai teaches wherein the specific rounding process rounds magnitude part of a positive value and magnitude part of a negative value in a same way ([0215]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ikai with Chuang for the benefit of providing improved coding efficiency. 
Regarding claim 3, Chuang teaches wherein the specific rounding process is implemented as MV_rounded=(MV+offset – (MV>=0))>>shift, wherein MV represents a target MV being applied the same conversion process, MV_rounded represents a converted target MV, shift represents an integer corresponding to a number of bits for a right-shift operation, offset is equal to (1<< (shift-1)), and “<<” represent a left-shift operation (claim 4, col. 12 lines 47-54).
Regarding claim 4, Chuang teaches wherein when the target Inter coding tool corresponds to inherited affine Merge candidate derivation, said one or more MVs corresponds to one or more affine control point MVs (claim 1, col. 12 lines 28-31). 
Regarding claim 5, Chuang teaches wherein the target Inter coding tool corresponds to affine sub-block MV derivation, said one or more MVs corresponds to one or more derived affine sub-block MVs (claim 6, col. 12 lines 57-59). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, which recites the limitation, “… wherein the specific rounding process rounds magnitude part of a positive value and magnitude part of a negative value in a same way…” It is unclear to the Examiner how the magnitude part contains a negative value. The Examiner notes that magnitude cannotes positive values. Further with claim 1, the limitation, “wherein the specific rounding process rounds magnitude part of a positive value and magnitude part of a negative value in a same way”, it is unclear how the magnitude part of a negative value is rounded in a same way as the magnitude part of a positive value. As best understood by the examiner and for purposes of applying prior art, the claim is interpreted as rounding the absolute value of negative part of the value. 
Claims 2-5 and 7-10 are too rejected as being indefinite based upon claim dependency. 

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 does not positively recite when there is only nearest value and when the value is in the middle of two integer value. Further regarding claim 2, claim 2 should be amend to provide clarity in grammar.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S Pub. No. 2018/0098063 A1) in view of Ikai et al., (U.S. Pub. No. 2019/0045218).
As per claim 1, Chen teaches a method of video coding performed by a video encoder or a video decoder that utilizes an Inter coding tool, the method comprising: receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block at a video decoder (figs. 1, 12, 13); determining one or more MVs (motion vectors) associated with a target Inter coding tool for the current block at the video encoder side or at the video decoder side (fig. 4, 14A, 14B; abstract, [0007], [0049]); applying a same conversion process to said one or more MVs to generate one or more converted MVs at the video encoder side or at the video decoder side  ([0091], [0096-0097], [0106], [0109], [0111]; [0111]  to derive a motion vector of a sub-block, the video coder may calculate the motion vector of a center sample of the sub-block according to equation (2). The video coder may then round the calculated motion vector to 1/16 fraction accuracy) when the target Inter coding tool belongs to at least two tools of a group ([0049]; affine inter mode and affine merge mode), wherein the group comprises at least one of inherited affine merge candidate derivation and affine sub-block MV derivation (([0049], [0091], [0096-0097], [0106], [0109], [0111]  to derive a motion vector of a sub-block, the video coder may calculate the motion vector of a center sample of the sub-block according to equation (2). The video coder may then round the calculated motion vector to 1/16 fraction accuracy) and encoding the current block or motion information of the current block using said one or more converted MVs at the video encode4r side or decoding the current block or the motion information of the current block using said one or more converted MVs at the video decoder side ([0106-0108] and fig. 12, 13). Chen does not explicitly disclose wherein the same conversion process comprises a specific rounding process, wherein the specific rounding process rounds magnitude part of a positive value and magnitude part of a negative value in a same way.
However, Ikai teaches wherein the specific rounding process rounds magnitude part of a positive value and magnitude part of a negative value in same way ([0215]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ikai with Chen for the benefit of improving coding efficiency. 
As per claim 5, Chen (modified by Ikai) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein when the target Inter coding tool corresponds to the affine sub-block MV derivation (fig. 5), said one or more MVs corresponds to one or more delivered affine sub-block MVs (fig. 5). 
As per claim 6, which is the corresponding apparatus with the limitations of the method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 10, which is the corresponding apparatus with the limitations of the method as recited in claim 5. Thus, the rejection and analysis made for claim 5 also applies here. 

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pub. No. 2018/0098063 A1) in view of Ikai et al., (U.S. Pub. No. 2019/0045218 A1) and further in view of Seregin et al., (U.S. Pub. No. 2013/0272410 A1).
As per claim 2, Chen (modified by Ikai) as a whole teaches everything a claimed above, see claim 1. Che does not explicitly disclose wherein the specific rounding process rounds a value to a nearest integer value if there is only one nearest integer value, and if the value is in the middle between two integer value, the specific rounding process rounds the value to the integer value close to zero.
However,  Seregin teaches the specific rounding process rounds a value to a nearest integer value if there is only one nearest integer value ([0010], [0011], [0034-0035], [0070], [0078]), and if the value is in the middle between two integer value, the specific rounding process rounds the value to the integer value close to zero ([0030-0031], [0078],” generate a second MV by rounding either or both the horizontal and vertical components of the same sub-pixel MV to a next lower-lower value”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seregin with Chen (modified by Ikai) for the benefit of providing improved coding efficiency. 
As per claim 7, which is the corresponding apparatus with the limitations of the method as recited in claim 2. Thus, the rejection and analysis made for claim 1 also applies here. 

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2018/0098063 A1) in view of Ikai et al., (U.S. Pub. No. 2019/0045218 A1) and further in view of Hung et al. (U.S. Pub. No. 2020/0077113).
As claim 4, Chen (modified by Ikai) as a whole teaches everything as claimed above, see claim 1. Chen does not explicitly disclose wherein the target Inter coding tool corresponds to inherited affine Merge candidate derivation, said one or more MVs corresponds to one or more affine control points. 
However, Hung teaches wherein when the target Inter coding tool corresponds to the inherited affine Merge derivation, said one or more MVs correspond to one or more affine control point MVs ([0265], [0267]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hung with Chen (modified by Ikai) in order to transmit, receive, encode, decode, and/or store digital video information more efficiently, [0003].
As per claim 9, which is the corresponding apparatus with the limitations of the method as recited in claim 4. Thus, the rejection and analysis made for claim 4 also applies here.
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486